                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           (SOUTHERN DIVISION)



UNITED STATES OF AMERICA,

v.
                                                 7:18-CR00016-H-1


ANTHONY SMITH.



                                         ORDER
THIS COURT, having reviewed the Motion Requesting to be Excused from Court

Appearance filed by Andrew C. Brooks, Esq., local counsel for the Defendant in the above-

styled case, finds that Mr. Brooks' presence will not be required. The Defendant will be

represented by counsel Murdoch Walker, II, Esq. at the July 9, 2019 hearing.

WHEREFORE, Mr. Brooks is hereby excused from attending the July 9, 2019 hearing

scheduled in the above-styled case.
             d-
This the Jj_ day of June, 2019.




                                                         Eastern District of North Carolina
